Title: From George Washington to Jabez Bowen, 19 November 1782
From: Washington, George
To: Bowen, Jabez


                  
                     Sir
                     Head Quarters 19th Novemr 1782
                  
                  I have been honored with your letter of the 13th inclosing the examination of Osgood—You will be pleased to keep him closely confined untill you hear further from me on the matter and if possible prevent the information which he has given from taking wind—otherwise the characters mentioned by him may make their escape.
                  Considering the peculiar situation of the people of Vermont I do not conceive myself at liberty to interfere without the direction of Congress—I have transmitted the intelligence and shall await their order.
                  The determination of the state to make every thing agreeable to the Army of our Ally is truly laudable.  I have the honor to be &c.
                  
               